40 N.Y.2d 1076 (1976)
Ben Szarewicz, Appellant,
v.
Alboro Crane Rental Corp., Respondent, et al., Defendant. (And Three Third-Party Actions and Another Action.)
Court of Appeals of the State of New York.
Argued November 22, 1976.
Decided December 28, 1976.
Leon Segan for appellant.
Thomas R. Newman and Richard D. Kranich for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the memorandum at the Appellate Division (50 AD2d 770).